Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 16, 2018

The Court of Appeals hereby passes the following order:

A18A0926. BROWN v. ROCK CREEK HOMEOWNER’S ASSOCIATION,
    INC.

      The appeal of the above-referenced case was docketed on December 12, 2017,
and the appellant was notified that his enumerations of error and brief were due
within 20 days of docketing (i.e., by January 2, 2018). Appellant filed a Motion for
Extension on January 2, 2018, requesting a twenty-day extension and was granted the
same until January 22, 2018. Appellant filed a second Motion for Extension on
January 19, 2018, requesting a ten-day extension and was again granted an extension
until February 1, 2018. Appellant has failed to file a brief as ordered by this Court.
Thus, this appeal is DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/16/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.